State and Local Deputation of Federal Law Enforcement
Officers During Stafford Act Deployments
Where federal law enforcement officers have been deployed pursuant to the Stafford Act
and are properly carrying out federal disaster relief in a local community, they may
accept deputation under state or local laws that expressly authorize them to make arrests, where such arrests would bear a logical relationship to or advance the purposes
of the Stafford Act deployment.
March 5, 2012

MEMORANDUM OPINION FOR THE ACTING CHIEF COUNSEL
BUREAU OF ALCOHOL, TOBACCO, FIREARMS, AND EXPLOSIVES
You have asked whether federal law enforcement officers (“FLEOs”)
may accept deputation, conferred by state or local law, to make arrests for
violations of state or local criminal laws, when they have been deployed
to provide either disaster or emergency relief, or assistance in the aftermath of an act of terrorism. 1 Such deployments generally occur after a
presidential declaration of a major disaster or emergency under the Robert
1 See Memorandum for Kelly Dunbar, Attorney-Adviser, Office of Legal Counsel,
from Stephen R. Rubenstein, Chief Counsel, Bureau of Alcohol, Tobacco, Firearms, and
Explosives (Dec. 22, 2010) (“ATF Modified Request”). This request for advice superseded an earlier ATF request. See Memorandum for David Barron, Principal Deputy Assistant Attorney General, Office of Legal Counsel, from Stephen R. Rubenstein, Chief
Counsel, Bureau of Alcohol, Tobacco, Firearms, and Explosives (July 16, 2010). In
preparing our advice in response to the modified request, we solicited and received views
from the Department of Homeland Security, see Memorandum for Cristina M. Rodríguez,
Deputy Assistant Attorney General, Office of Legal Counsel, from the Office of the
General Counsel, Department of Homeland Security (May 2, 2011) (“DHS Memo”); the
Drug Enforcement Administration, see Memorandum for Cristina M. Rodríguez, Deputy
Assistant Attorney General, Office of Legal Counsel, from Wendy H. Goggin, Chief
Counsel, Drug Enforcement Administration (Mar. 4, 2011) (“DEA Memo”); the Federal
Bureau of Investigation, see Memorandum for the Deputy Assistant Attorney General,
Office of Legal Counsel, from Valerie Caproni, General Counsel, Federal Bureau of
Investigation (Mar. 15, 2011) (“FBI Memo”); the Department of Agriculture, see E-mail
for Cristina M. Rodríguez, Deputy Assistant Attorney General, Office of Legal Counsel,
from Thomas Millet, Associate General Counsel, Natural Resources, Department of
Agriculture (Mar. 8, 2011) (“Forest Service Memo”); and the United States Marshals
Service, see E-mail for Cristina M. Rodríguez, Deputy Assistant Attorney General, Office
of Legal Counsel, from Gerald Auerbach, General Counsel, United States Marshals
Service (Feb. 24, 2011) (“USMS Memo”).

77

36 Op. O.L.C. 77 (2012)

T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C.
§§ 5121–5208 (2006 & Supp. IV 2010) (“Stafford Act”). As an operational matter, we understand that the Bureau of Alcohol, Tobacco, Firearms,
and Explosives (“ATF”) coordinates the deployment of certain FLEOs
under the auspices of Emergency Support Function 13 (“ESF-13”), the
public safety and security component of the National Response Framework (“NRF”), which is the set of comprehensive plans and protocols that
structure the federal government’s response to disasters and emergencies.
We conclude that FLEOs may accept the deputation conferred by state
law 2 and make arrests for violations of state law, as authorized by state
deputation statutes, 3 when two conditions are met: Authority to make
arrests under state law must be granted expressly by either federal or state
law; and the FLEOs’ exercise of authority must comply with the Purpose
Act, 31 U.S.C. § 1301(a) (2006), which requires that federal funds be
used only for the purposes for which they were appropriated. With respect
to the first condition, we find that ATF’s organic statute does not expressly grant FLEOs authority to make arrests for state law violations, and that
the Stafford Act does not expressly grant federal officials any arrest
authority, much less authority to make arrests for violations of state law.
But state deputation laws that expressly authorize federal officials to
make arrests for state law violations may fulfill the federal law requirement that FLEOs’ arrest authority be expressly granted. With respect to
the second condition, although state law may authorize FLEOs to make
arrests for state law violations, state law cannot authorize the expenditure
of federal resources. We conclude, however, that arrests made by FLEOs
pursuant to express state law authorization and in the context of a Stafford
Act deployment satisfy the Purpose Act when the arrests bear a “logical
relationship to the objectives” of the Stafford Act. See Use of General

2 You requested advice concerning state and local deputation laws. For ease of exposition, we will refer to state deputation laws throughout, but our analysis is equally applicable to valid local laws.
3 Our conclusions in this memorandum pertain solely to FLEOs’ authority to make
arrests pursuant to state deputation laws during a Stafford Act deployment. Although our
analysis may have implications for FLEOs’ authority to perform other state law enforcement functions, such as the execution of search warrants, the seizure of evidence, or other
investigatory activities, we do not address those authorities in this opinion.

78

Deputation of Federal Law Enforcement Officers During Stafford Act Deployments

Agency Appropriations to Purchase Employee Business Cards, 21 Op.
O.L.C. 150, 153 (1997) (“Employee Business Cards”); Indemnification of
Department of Justice Employees, 10 Op. O.L.C. 6, 8 (1986) (“Indemnification of DOJ Employees”).
I.
The Stafford Act is the principal federal statute relied upon to deploy
federal officials to assist state and local communities with disaster or
emergency relief (collectively, “emergency relief”). Pursuant to the Act,
the President may direct federal personnel, including FLEOs, to undertake
various activities in support of state and local authorities in the event of
any “major disaster.” See 42 U.S.C. §§ 5170a, 5170b, 5192. The Act
defines “major disaster” as “any natural catastrophe . . . or, regardless of
cause, any fire, flood, or explosion, in any part of the United States, which
in the determination of the President causes damage of sufficient severity
and magnitude to warrant major disaster assistance under this [Act].” Id.
§ 5122(2). The Act authorizes executive departments and agencies, under
the direction of the Federal Emergency Management Agency within the
Department of Homeland Security (“DHS”), to provide various forms of
assistance to state and local communities. See id. § 5170a(1) (authorizing
the President in “any major disaster” to “direct any Federal agency, with
or without reimbursement, to utilize its authorities and the resources
granted to it under Federal law (including personnel, equipment, supplies,
facilities, and managerial, technical, and advisory services) in support of
State and local assistance response or recovery efforts”); id. § 5170b(a)
(authorizing federal agencies to “provide assistance essential to meeting
immediate threats to life and property resulting from a major disaster,”
including “[p]erforming . . . any work or services essential to saving lives
and protecting and preserving property or public health and safety”); id.
§ 5192 (authorizing similar federal assistance in “any emergency”).
The federal government coordinates its emergency response efforts
using the National Response Framework, a comprehensive set of planning documents and annexes that has been in place since January 2008.
See DHS, National Response Framework (Jan. 2008), http://www.fema.
gov/emergency/nrf/. ATF agents, in particular, are deployed pursuant to
79

36 Op. O.L.C. 77 (2012)

ESF-13, the annex that sets out the federal resources that may be used to
secure public safety and security in the event of an emergency. 4 Emergency Support Function #13—Public Safety and Security Annex at 13–
14 (Jan. 2008) (“ESF-13”), http://www.fema.gov/pdf/emergency/nrf/nrfesf-13.pdf. This annex designates the Department of Justice as the lead
agency during response efforts, and the Department has, in turn, designated ATF to implement ESF-13 by coordinating federal security planning and general law enforcement efforts. According to the annex, state,
tribal, local, and private-sector authorities “have primary responsibility
for public safety and security.” ESF-13, however, enables FLEOs to
provide “public safety and security assistance to support preparedness,
response, and recovery priorities in circumstances where State, tribal,
and local resources are overwhelmed or inadequate, or where Federal-toFederal support is needed or a unique Federal capability is required.”
ESF-13 at 4.
You have asked us whether FLEOs have the authority pursuant to state
deputation laws to make arrests for violations of state criminal law during an ESF-13 deployment. As you have explained, to fulfill their public
safety and security mission during such a deployment, FLEOs currently
“polic[e] [certain] misdemeanor offenses,” as authorized by state peace
officer statutes. ATF Modified Request at 1. We concluded in a prior
opinion that such statutes may confer arrest authority on federal officials
in certain circumstances. See infra p. 85. But, as you have also explained,
those peace officer statutes generally confer on FLEOs only authority to
enforce state felony or violent misdemeanor laws. The state peace officer
statutes may therefore leave FLEOs unable to fully address security
threats in the wake of disasters, because the statutes do not provide
FLEOs with authority to make arrests for non-violent misdemeanors,
which could include violations associated with the “looting of businesses,
pharmacies, banks, and homes.” ATF Modified Request at 2. You have
advised us that certain state deputation statutes, in contrast, would authorize FLEOs to exercise the same law enforcement authority that state

4 Your request concerns circumstances in which an ESF-13 activation has occurred upon the request of the appropriate state official and after the President has made a Stafford
Act declaration. See ATF Modified Request at 1; 42 U.S.C. § 5170.

80

Deputation of Federal Law Enforcement Officers During Stafford Act Deployments

officials possess, thus providing FLEOs with the authority to fully enforce state laws when deployed under ESF-13. Id.
Before turning to the question you have raised, we note that there is an
additional federal statute that authorizes federal emergency assistance to
states. The Emergency Federal Law Enforcement Assistance Act
(“EFLEA”), 42 U.S.C. §§ 10501–10513 (2006), authorizes the Attorney
General to provide federal law enforcement assistance to states during
crime emergencies, in a manner analogous to the federal provision of
assistance through the Stafford Act. Under EFLEA, upon receipt of a
written application for assistance from a state governor, the Attorney
General may provide “Federal law enforcement assistance” to a state
overwhelmed by a “law enforcement emergency,” where “State and local
resources are inadequate to protect the lives and property of citizens or to
enforce the criminal law.” Id. §§ 10501, 10502(3). Such assistance may
include “funds, equipment, training, intelligence information, [or] personnel.” Id. §§ 10501(a)–(b), 10502(1). Congress made clear, however, that
EFLEA is not the exclusive source of authority for federal emergency
assistance to states and would not displace federal emergency assistance
under the Stafford Act, by providing that “[n]othing” in the statute should
“be construed to limit any authority to provide emergency assistance
otherwise provided by law.” Id. § 10503(e). Because EFLEA does not
displace the Stafford Act, and because your request for advice concerns
FLEOs’ authority during an ESF-13 activation following a Stafford Act
declaration, we do not consider whether EFLEA might provide FLEOs
with express authority to make arrests for violations of state law. See also
infra note 12.
II.
To determine whether FLEOs may make arrests for violations of state
law during Stafford Act deployments, we begin with the well-established
premise that federal authority to exercise law enforcement powers, including the authority to make arrests, “must be conferred expressly by statute.” Authority of the State Department Office of Security to Investigate
Passport and Visa Fraud, 8 Op. O.L.C. 175, 181 (1984) (“Visa Fraud ”);
see Memorandum for the Attorney General from Theodore B. Olson,
Assistant Attorney General, Office of Legal Counsel, Re: Request by the
81

36 Op. O.L.C. 77 (2012)

Department of Justice for Assistance from the Department of Treasury in
the Enforcement of the Controlled Substances Act, 21 U.S.C. §§ 801 et
seq., and the Controlled Substances Import and Export Act, 21 U.S.C.
§§ 951 et seq. at 7 (Dec. 23, 1983) (“special law enforcement powers such
as the right to make arrests without warrant and execute search warrants
must be conferred expressly by statute”). This requirement derives in part
from the fact that the power to arrest is an “awesome power.” Moore v.
Marketplace Rest., Inc., 754 F.2d 1336, 1346 (7th Cir. 1985). The requirement accordingly ensures that this power is exercised only pursuant
to specific legislative authorization. See also Wallis v. Spencer, 202 F.3d
1126, 1138 (9th Cir. 2000); Guffey v. Wyatt, 18 F.3d 869, 872 (10th Cir.
1994).
Numerous federal statutes expressly authorize various federal officers to make arrests for specified types of violations, but we are aware of
no authority for the proposition that “a federal officer may exercise
these powers without express statutory authority.” Memorandum for
Robert Davis, Special Assistant to the Deputy Attorney General, from
Jim Hirschhorn, Attorney-Adviser, Office of Legal Counsel, Re: Present Statutory Authority for DEA Deputization Arrangements (May 31,
1979); see also Memorandum for William H. Webster, Director, Federal Bureau of Investigation, from Theodore B. Olson, Assistant Attorney
General, Office of Legal Counsel, Re: Use of FBI Support Personnel to
Monitor Title III Surveillance at 19 (Oct. 31, 1984) (“law enforcement
powers such as the right to carry firearms, make arrests without warrant, execute search warrants, and seize evidence, are expressly conferred by statute on ‘agents’ of the responsible agency”).
Moreover, though many federal statutes expressly confer arrest authority on FLEOs, as a general rule these statutes expressly authorize FLEOs
to enforce only federal law. 5 For example, in reviewing the authorities
See 28 U.S.C. § 533 (2006 & Supp. III 2009) (authorizing Attorney General to appoint officials to “detect and prosecute crimes against the United States”; “assist in the
protection of the person of the President” and the “Attorney General”; and conduct
“other investigations regarding official matters under the control of” the Departments of
Justice and State); 28 C.F.R. § 0.85(a) (2008) (authorizing the Federal Bureau of Investigation to investigate violations of federal law unless jurisdiction is specifically assigned to another agency); 18 U.S.C. § 3052 (2006) (authorizing certain officials, and
“inspectors and agents” of the Federal Bureau of Investigation, to “carry firearms, serve
5

82

Deputation of Federal Law Enforcement Officers During Stafford Act Deployments

that define the jurisdiction of the Federal Bureau of Investigation (“FBI”),
we have emphasized that they provide FBI agents with authority to enforce federal law, not to take action with respect to violations of state law.
See Responsibility and Authority of FBI Agents to Respond to Criminal
Offenses Outside the Statutory Jurisdiction of the FBI, 2 Op. O.L.C. 47,
47–48 (1978) (“FBI Jurisdiction”). As we also have observed, “[s]everal
courts have noted that, in the absence of a congressional mandate, Federal
agents have no power under Federal law to arrest for State offenses.” Id.
at 48; cf. Authority of the Federal Bureau of Investigation to Investigate
Police Killings, 5 Op. O.L.C. 45, 48–49 (1981) (“Police Killings”) (reaffirming conclusions of FBI Jurisdiction opinion). We accordingly have
advised that, if no explicit federal authority to arrest for state offenses
exists, “FBI agents cannot act under Federal authority and must rely
instead on State law.” FBI Jurisdiction, 2 Op. O.L.C. at 48; see also
Authority of FBI Agents, Serving as Special Deputy United States Marshals, to Pursue Non-Federal Fugitives, 19 Op. O.L.C. 33, 45 (1995)
(advising that U.S. Marshals “generally lack any inherent or common law
authority to pursue or arrest fugitives wanted solely for state law violations,” where there is no “reason to believe that the pursuit or arrest will
prevent the commission of a federal felony”).
In light of this long-settled precedent, we must find an express statutory
grant of authority to FLEOs to make arrests for state law violations in
order to conclude that FLEOs mobilized during an ESF-13 activation have
that power. We conclude that, while neither ATF’s organic statute nor the
warrants and subpoenas issued under the authority of the United States and make arrests
without warrant for any offense against the United States committed in their presence, or
for any felony cognizable under the laws of the United States if they have reasonable
grounds to believe that the person to be arrested has committed or is committing such
felony”); 28 U.S.C. § 566(d) (2006) (“[e]ach United States marshal, deputy marshal, and
any other official of the Service as may be designated by the Director may carry firearms
and make arrests without warrant for [certain federal offenses]”); 21 U.S.C. § 878 (2006)
(authorizing any “officer or employee of the Drug Enforcement Agency” to “carry
firearms”; “execute and serve search warrants, arrest warrants, administrative inspection
warrants, subpoenas, and summonses issued under the authority of the United States”; and
“make arrests without warrant (A) for any offense against the United States committed in
his presence, or (B) for any felony, cognizable under the laws of the United States, if he
has probable cause to believe that the person to be arrested has committed or is committing a felony”).

83

36 Op. O.L.C. 77 (2012)

Stafford Act expressly provides such authority, certain state deputation
laws may.
A.
As set forth above, the organic statutes of federal law enforcement
agencies typically provide FLEOs with express authority to enforce federal but not state law. See supra note 5 and accompanying text (collecting
statutory authorities). Under its organic statute, ATF is charged primarily
with investigating “criminal and regulatory violations of the Federal
firearms, explosives, arson, alcohol, and tobacco smuggling laws.” 28
U.S.C. § 599A(b)(1) (2006) (emphasis added). By its terms, that statute
does not confer on ATF agents the authority to make arrests for state law
violations or otherwise to enforce state law.
We also conclude that the Stafford Act does not expressly authorize
FLEOs to make state law arrests. The Stafford Act contains no reference
at all to law enforcement or arrest authority. And the NRF and ESF-13
frameworks implementing FLEO deployments in disasters and emergencies are not themselves legal authorities that could provide the requisite
express authorization. This determination is in accord with the conclusions of several of the agencies whose views we solicited. 6
To be sure, certain provisions of the Stafford Act, if construed broadly,
could be read to contemplate FLEO enforcement of some state laws.
Section 5170b(a)(3) authorizes federal agencies to perform “any work or
services essential to saving lives and protecting and preserving property
or public health and safety,” and “includ[es],” as one example of such
work, actions to “reduc[e] . . . immediate threats to life, property, and
6 See DEA Memo at 3 (“Neither ESF-13 nor the Stafford Act appears to provide authority for [FLEOs] to enforce state laws.”); DHS Memo at 4 (“[T]he Stafford Act
contains no explicit provision authorizing [FLEOs] to make arrests and detentions in
connection with violations of State criminal law in a manner other than in accordance
with State or local law, such as State law regulating deputation.”); FBI Memo at 3 (“We
do not believe that the Stafford Act provides authority for federal law enforcement
officials to make arrests in connection with an ESF-13 activation.”); Forest Service Memo
at 5 (“We have not interpreted [the Stafford Act] alone as authorizing Forest Service [law
enforcement officers] to investigate or enforce violations of state criminal law.”); USMS
Memo at 2 n.4 (“[T]he ‘Stafford Act’ does not appear to provide for federal law enforcement assistance during national emergencies.”).

84

Deputation of Federal Law Enforcement Officers During Stafford Act Deployments

public health and safety.” 42 U.S.C. § 5170b(a)(3). It could be argued, for
example, that in certain circumstances, FLEOs’ enforcement of state
criminal laws would be “essential” to saving lives and protecting public
health and safety, and would “reduce” immediate threats to “life, property, and public health and safety.” Id. As a result, these provisions could be
read to confer some law enforcement authority, including arrest authority,
on deployed FLEOs. But, as detailed above, arrest authority must be
“conferred expressly,” Visa Fraud, 8 Op. O.LC. at 181, and the most one
could say of these provisions is that the authority to enforce state criminal
law, including through the making of arrests, may be inferred from them.
In any event, the other examples of activities Congress expected federal
agencies to perform, as listed in section 5170b(a)(3), include “debris
removal,” “search and rescue,” “clearance of roads,” and “demolition of
unsafe structures.” Id. These activities are different in kind from the
enforcement of state criminal law, making it difficult to conclude that
Congress intended the Stafford Act to authorize FLEOs to make arrests
for state law violations. See Schreiber v. Burlington N., Inc., 472 U.S. 1, 8
(1985) (noting “familiar principle of statutory construction that words
grouped in a list should be given related meaning” (internal quotation
marks omitted)).
B.
The fact that neither ATF’s organic statute nor the Stafford Act provides FLEOs with express authority to make arrests for state law violations does not end the analysis. As this Office explained in an opinion
addressing the authority of FBI agents, although “agents may be without
Federal authority to intervene in State offenses,” state law may supply the
necessary authority to act in certain circumstances. FBI Jurisdiction,
2 Op. O.L.C. at 47 (emphasis added). In particular, in the FBI Jurisdiction
opinion, we identified state laws conferring arrest authority upon “private
citizens” and “peace officers” as examples of laws that might authorize
“FBI agents . . . in certain instances . . . to arrest those who have violated
State or local law,” depending upon their precise provisions. Id.
In neither the FBI Jurisdiction opinion nor subsequent advice have we
identified state deputation laws as potential sources of authority for
FLEOs to make state law arrests. We do not, however, see a material
85

36 Op. O.L.C. 77 (2012)

difference between the peace officer and citizens’ arrest provisions we
have assessed in the past and state deputation laws generally. As we
discuss below, during a Stafford Act deployment, it may often serve a
federal purpose for FLEOs to make arrests for violations of state law. See
infra p. 91. In that setting, the requirement that legislation expressly
confer arrest authority on FLEOs, as well as that requirement’s purpose—that the “awesome power,” Moore, 754 F.2d at 1346, to arrest and
detain be clearly assigned and delineated—will have been fulfilled if
state law expressly authorizes FLEOs to make such arrests. In other
words, there is no requirement that FLEOs’ arrest authority come from a
federal source, only that it be expressly conferred by a legislative act.
We therefore conclude that state deputation laws may provide FLEOs
with the express authority to make arrests for violations of state criminal
laws. You have not asked us about the scope of any particular state deputation law. As a result, we have not considered whether any such law
would provide the requisite express authority. We emphasize, however,
that whether a law confers express arrest authority in any given circumstance will depend on the details of the state law at issue, which may, for
example, limit which federal officials may be deputized, or require that
certain prerequisites be satisfied for deputation to be effective. See FBI
Jurisdiction, 2 Op. O.L.C. at 49 (“The authority granted by the States to
peace officers and private citizens to arrest without warrant may . . . vary
from State to State.”); see, e.g., Okla. Stat. Ann. tit. 19, § 547 (West 2011)
(“The sheriff or the undersheriff may in writing depute certain persons to
do particular acts.”); N.C. Gen. Stat. § 15A-406 (2010) (authorizing
particular federal officers to enforce state criminal laws at the request of
various state officials). As a result, when deployed pursuant to an ESF-13
mobilization, FLEOs should carefully review any relevant state deputation law (or other state authorizing laws) to determine whether any prerequisites to the state deputation exist, and to identify the scope of the
authority granted.
III.
The final dimension of our inquiry concerns whether federal appropriations law precludes FLEOs mobilized pursuant to the Stafford Act from
making arrests authorized by state law. Even if FLEOs have been express86

Deputation of Federal Law Enforcement Officers During Stafford Act Deployments

ly authorized to make arrests for violations of state criminal law by state
statutes, they cannot exercise that authority if doing so would contravene
the federal Purpose Act. State law cannot authorize federal officers to
make “expenditures that would be incurred in the course of” enforcing
state law. Police Killings, 5 Op. O.L.C. at 49. As explained below, under
the Constitution and applicable statutes, only Congress may authorize
expenditures of federal funds. Unlike arrest authority itself, however, the
authority to expend funds to make state law arrests need not be expressly
conferred. Instead, FLEOs may exercise state-conferred arrest authority:
(1) when they have been properly deployed under federal law; and (2)
when the arrest would advance the purposes of that federally authorized
deployment.
The Constitution directs that “[n]o Money shall be drawn from the
Treasury, but in Consequence of Appropriations made by Law.” U.S.
Const. art. I, § 9, cl. 7. Congress has adopted several statutes reflecting
this constitutional principle, among them the Purpose Act, which the
Comptroller General has described as “one of the cornerstones” of
federal appropriations law. 1 General Accounting Office, Principles of
Federal Appropriations Law 4-6 (3d ed. 2004) (“Federal Appropriations
Law”). The Purpose Act provides that “[a]ppropriations shall be applied
only to the objects for which the appropriations were made except as
otherwise provided by law.” 31 U.S.C. § 1301(a). The Act reflects
longstanding Supreme Court precedent under which it is an “established
rule” that “the expenditure of public funds is proper only when authorized by Congress, not that public funds may be expended unless prohibited by Congress.” United States v. MacCollom, 426 U.S. 317, 321
(1976); see also Reeside v. Walker, 52 U.S. 272, 291 (1850) (“However
much money may be in the Treasury at any one time, not a dollar of it
can be used in the payment of any thing not thus previously sanctioned.
Any other course would give to the fiscal officers a most dangerous
discretion.”).
Equally well established, however, is the principle that the Purpose
Act leaves federal agencies with “considerable discretion in determining
whether expenditures further the agency’s authorized purposes and
therefore constitute proper use of general or lump-sum appropriations.”
Employee Business Cards, 21 Op. O.L.C. at 153. We have advised that,
“‘[i]f the agency believes that [an] expenditure bears a logical relation87

36 Op. O.L.C. 77 (2012)

ship to the objectives of the general appropriation, and will make a direct
contribution to the agency’s mission, the appropriation may be used,’”
unless some “specific provision limits the amount that may be expended
on a particular object or activity within [the] general appropriation.” Id.
at 153–54, 156 (quoting Indemnification of DOJ Employees, 10 Op.
O.L.C. at 8); see also Indemnification of Treasury Department Officers
and Employees, 15 Op. O.L.C. 57, 60 (1991) (an expenditure satisfies
this doctrine if it “directly accomplishes the specific congressional purpose underlying the appropriation”; “incidentally accomplishes a specific
congressional purpose”; or “is generally ‘necessary’ for the realization of
broader agency objectives covered by the appropriation”).
The Comptroller General has adopted a doctrine that mirrors this Office’s standard. The Comptroller General will find an expenditure permissible as a necessary expense if the expenditure, among other things,
“bear[s] a logical relationship to the appropriation sought to be
charged,” i.e., “it must make a direct contribution to carrying out either
a specific appropriation or an authorized agency function for which
more general appropriations are available.” 1 Federal Appropriations
Law at 4-21; see also, e.g., U.S. Commodity Futures Trading Commission—Availability of the Consumer Protection Fund, B-321788, 2011
WL 3510145, at *3 (Comp. Gen. Aug. 8, 2011). 7 With respect to this
“logical relationship” requirement, the Comptroller General has explained that it is not “essential” that a federal agency have “specific
statutory authority” to make an expenditure. 1 Federal Appropriations
Law at 4-26. If an expenditure “is directly connected with and is in
furtherance of the purposes for which a particular appropriation has been
made . . . the appropriation is available for the expenditure.” Id.; see
also National Transportation Safety Board—Insurance for Employees
Traveling on Official Business, B-309715, 2007 WL 2792189, at *2
(Comp. Gen. Sept. 25, 2007) (“The necessary expense rule recognizes
that when Congress makes an appropriation for a particular purpose, by
7 The Comptroller General’s test for necessary expenses also requires that the expenditure “not be prohibited by law” and “not be otherwise provided for, that is, it must not be
an item that falls within the scope of some other appropriation or statutory funding
scheme.” 1 Federal Appropriations Law at 4-21 to 4-22. We have found no prohibition on
the expenses that might be implicated here, and we discuss below the requirement that the
expenditure not fall within the scope of some other appropriation. See infra note 12.

88

Deputation of Federal Law Enforcement Officers During Stafford Act Deployments

implication it authorizes the agency involved to incur expenses which
are necessary or incident to the accomplishment of that purpose.”);
Department of Homeland Security—Use of Management Directorate
Appropriations to Pay Costs of Component Agencies, B-307382, 2006
WL 2567514, at *3 (Comp. Gen. Sept. 5, 2006) (“Even if a particular
expenditure is not specifically provided for in the appropriation, the
expenditure may be permissible under the necessary expense doctrine if
it will contribute materially to the effective accomplishment of the
[agency] function.”). 8
To decide whether expenditures related to the exercise of stateconferred arrest authority would satisfy the “logical relationship” standard, we must first determine whether an appropriation is available to pay
for such expenditures. 9 We find that an appropriation would be available
in certain circumstances. Actions taken by FLEOs in the course of their
deployment pursuant to the Stafford Act would likely be funded by the
appropriations available for the “salaries and expenses” of ATF officers.
Thus, for example, ATF’s appropriation for “salaries and expenses”
would be available to fund Stafford Act-related activity for which ATF
officers were properly deployed. See Consolidated and Further Continuing
8 Though not binding on Executive Branch agencies, “[t]he opinions and legal interpretations of the General Accounting Office and the Comptroller General often provide
helpful guidance on appropriations matters and related issues.” Applicability of Government Corporation Control Act to “Gain Sharing Benefit” Agreement, 24 Op. O.L.C. 212,
216 n.3 (2000).
9 In our Police Killings opinion, we interpreted the Purpose Act to limit FLEOs’ exercise of authority to engage in state law enforcement activity, concluding that no matter
how expansive the scope of authority conferred by state law, federal appropriations law
would bar such officers from generally exercising that authority except “in an emergency
situation” that “involve[s] no extraordinary expenses.” 5 Op. O.LC. at 49 n.7 (citing FBI
Jurisdiction). In the FBI Jurisdiction opinion, we defined such emergency situations as
those in which a federal agent “witnesses, or is in the immediate vicinity of, [a state law]
crime, and immediate action is required to detain or arrest the offender.” 2 Op. O.L.C.
at 47. But you have asked not whether FLEOs generally have authority to make arrests for
state law violations, but instead whether FLEOs properly deployed under the Stafford Act
may make arrests for state law offenses after they have been deputized under state laws.
See Modified ATF Request at 1–2. Thus, the Purpose Act inquiry here differs from our
inquiry in the Police Killings opinion because our analysis here turns on the logical
relationship between the FLEOs’ state law enforcement activity and the specific purposes
of the federally authorized deployment of those FLEOs.

89

36 Op. O.L.C. 77 (2012)

Appropriations Act, 2012, Pub. L. No. 112-55, 125 Stat. 552, 609–10
(2011); see also 42 U.S.C. § 5170a(1) (“In any major disaster, the President may direct any Federal agency, with or without reimbursement, to
utilize its authorities and the resources granted to it under Federal law . . .
in support of State and local assistance response”). 10
We thus conclude that the funds appropriated for ATF salaries and expenses may be used for expenditures arising from arrests expressly authorized by state law and made by deputized ATF officers deployed under
the Stafford Act, as long as such expenditures bear “a logical relationship
to the objectives” of the Stafford Act deployment. Indemnification of DOJ
Employees, 10 Op. O.L.C. at 8. Determining whether a logical relationship exists between an expenditure and the purposes of the Stafford Act
will require an assessment of the factual circumstances that FLEOs encounter in connection with the disaster or emergency in question. ATF
and appropriate Department of Justice officials will have to make the
required determination based on the particular circumstances the ATF
officers face during their deployment. See Customs and Border Protection—Relocation Expenses, B-306748, 2006 WL 1985415, at *3 (Comp.
Gen. July 6, 2006) (noting the relevant agency “is in the best position to
determine whether” an expenditure of funds is necessary to carry out the
agency’s mission effectively); Department of the Air Force—Purchase of
Decals for Installation on Public Utility Water Tower, B-301367, 2003
WL 22416499, at *2 (Comp. Gen. Oct. 23, 2003) (“The application of the
necessary expense rule, in the first instance, is a matter of agency discretion.”).
In the context of some Stafford Act deployments, it may be clear from
the outset that particular expenditures will directly further, and thus
10 As DHS has explained to us, to fulfill its responsibilities under the Stafford Act,
DHS “receives an appropriation known as the Disaster Relief Fund (DRF).” DHS Memo
at 12. Pursuant to the Stafford Act, agencies other than DHS may seek reimbursement
from the DRF for expenditures undertaken in the context of a Stafford Act deployment
to “provide assistance essential to meeting immediate threats to life and property resulting from a major disaster,” 42 U.S.C. § 5170b(a), including “any work or services
essential to saving lives and protecting and preserving property or public health and
safety,” id. § 5170b(a)(3). But regardless of whether reimbursement from the DRF is
sought, ATF’s expenditures during a Stafford Act deployment would be covered in the
first instance by its appropriation for salaries and expenses.

90

Deputation of Federal Law Enforcement Officers During Stafford Act Deployments

logically relate to and materially advance, the purposes of the relevant
deployment. In enacting the Stafford Act, Congress found that “disasters
often disrupt the normal functioning of governments and communities”
and that “special measures, designed to aid the efforts of the affected
States in expediting the rendering of aid, assistance, and emergency
services, and the reconstruction and rehabilitation of devastated areas, are
necessary.” 42 U.S.C. § 5121(a); see id. § 5121(b). Thus, for example, we
think it likely that ATF could reasonably conclude that federal assistance
in maintaining law and order by making arrests for violations of state
criminal law in the aftermath of an emergency (as when FLEOs are deployed to prevent looting and maintain order in a populated area following a natural disaster) would advance those Stafford Act objectives. 11 It is
also easy to envision situations in which state law arrests by FLEOs
would be incident to or necessary to carry out an activity expressly authorized by the Stafford Act, such as “assist[ing] State and local government in the distribution of medicine, food, and other consumable supplies,” id. § 5170a(4), or “[p]erforming . . . work or services essential to
saving lives and protecting and preserving property or public health and
safety,” id. § 5170b(a)(3). See also DHS Memo at 13 (suggesting that
state law arrests by deputized FLEOs would be “eligible for reimbursement from the [Disaster Relief Fund] because it furthers a specific purpose authorized by the Stafford Act—meeting an immediate threat to life
and property”).
IV.
We underscore that appropriated funds are available to pay for ATF’s
exercise of state-conferred arrest authority only when FLEOs have been
deployed pursuant to the Stafford Act to carry out a federal mission and
are therefore in a position to make arrests for state law violations in the
course of their deployment. Our analysis would not support the dispatch
11 In light of this analysis, we need not determine whether arrests in the circumstances
you have identified might fall within the exigent circumstances exception discussed in our
FBI Jurisdiction opinion, see supra note 9. If the relevant FLEOs have been deputized by
a state law that expressly confers arrest authority, and if the arrests you describe will
advance the objectives of the relevant Stafford Act deployment, there is no need to invoke
exigent circumstances to support arrest authority.

91

36 Op. O.L.C. 77 (2012)

of FLEOs to make arrests for state law violations in the absence of a valid
Stafford Act deployment. See supra note 9. We conclude only that, where
FLEOs have been deployed pursuant to the Stafford Act and are properly
carrying out federal disaster relief in a local community, FLEOs may
accept deputation under state laws that expressly authorize them to make
state law arrests, where such arrests would bear a logical relationship to or
advance the purposes of the Stafford Act deployment. 12
VIRGINIA A. SEITZ
Assistant Attorney General
Office of Legal Counsel

As noted above, see supra pp. 87–88, this Office has indicated that a general appropriation may not be used if some “specific provision limits the amount that may be
expended on a particular object or activity within [the] general appropriation.” Employee
Business Cards, 21 Op. O.L.C. at 156 (quoting Indemnification of DOJ Employees, 10
Op. O.L.C. at 8). Similarly, under the Comptroller General’s formulation of the doctrine,
“the existence of a more specific source of funds, or a more specific statutory mechanism
for getting them,” can “override[] the ‘necessary expense’ considerations.” 1 Federal
Appropriations Law at 4-30; see also supra note 8.
We previously observed that another federal statute, EFLEA, may be relevant to
FLEOs’ authority to make arrests for violations of state criminal laws in the specific law
enforcement emergencies that EFLEA identifies. See supra p. 81. This raises the potential concern that, where EFLEA applies, funds appropriated under EFLEA must be used
for deployments, and invocation of the necessary expense doctrine in relation to the
Stafford Act would be precluded. In fact, however, Congress has clearly indicated that
EFLEA is not exclusive, even where it applies, and therefore that EFLEA does not limit
the President’s authority to provide emergency assistance under the Stafford Act. See 42
U.S.C. § 10503(e) (“Nothing” in EFLEA should “be construed to limit any authority to
provide emergency assistance otherwise provided by law.”). Thus, the President may
always elect to respond to emergencies under the Stafford Act, using appropriated funds
that are available to further the purposes of Stafford Act deployments. Cf. Securities and
Exchange Commission—Supplemental Appropriation, B-322062, 2011 WL 6076288, at
*3 (Comp. Gen. Dec. 5, 2011) (“where one appropriation clearly supplements another
appropriation, then both appropriations may be used for the same purpose”).
12

92